UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 Form 10-Q (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-178230 MARATHON BAR CORP. (Exact name of Registrant as specified in its charter) Delaware 99-0370688 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) atnall Street Wilmington DE 19801-2230 (Address of principal executive offices) (zip code) Telephone: + 888 267-1134 Facsimile: + 888 267-1134 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes £ No S Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company S (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes S No £ State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of October 16, 2012, there were 3,500,000 shares of the Registrant's common stock issued and outstanding. Table of Contents MARATHON BAR CORP. (A DEVELOPMENT STAGE COMPANY) Part I. Financial Information F-1 Item 1. Financial Statements F-1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures about Market Risk 4 Item 4. Controls and Procedures 4 Part II. Other Information 4 Item 1. Legal Proceedings 4 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 4 Item 3. Defaults Upon Senior Securities 4 Item 4. Mine Safety Disclosures 4 Item 5. Other Information 5 Item 6. Exhibits 5 Signature 6 1 Table of Contents MARATHON BAR CORP. (A DEVELOPMENT STAGE COMPANY) INDEX TO FINANCIAL STATEMENTS SEPTEMBER 30, 2012 Item 1. Financial Statements Balance Sheets as of September 30, 2012 and December 31, 2011 F-2 Statements of Operations for the Three and Nine months Ended September 30, 2012 and 2011, and Cumulative from Inception F-3 Statement of Stockholders’ Equity for the Period from Inception through September 30, 2012 F-4 Statements of Cash Flows for the Nine months Ended September 30, 2012 and 2011, and Cumulative from Inception F-5 Notes to Financial Statements F-6 F-1 Table of Contents MARATHON BAR CORP. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2011 As of September 30, 2012 As of December 31, 2011 (Unaudited) (Audited) Current Assets: Cash or cash equivalents $ $ 22,943 Deferred offering costs — 9,500 Total current assets 32,443 Total Assets $ $ 32,443 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses $ $ 7,367 Due to shareholders 238 Total Current Liabilities 7,605 Commitments and Contingencies — — Stockholders' Equity (Deficit): Common stock, par value $0.0001 per share, 100,000,000 shares authorized; 3,500,000 and 3,000,000 shares issued and outstanding respectively 300 Additional paid-in capital 29,700 (Deficit) accumulated during development stage ) (5,162) Total stockholders' equity (deficit) ) 24,838 Total Liabilities and Stockholders' Equity $ $ 32,443 The accompanying notes to financial statements are an integral part of these statements. F-2 Table of Contents MARATHON BAR CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30,
